COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Steven Wayne Fisher v. The State of Texas

Appellate case number:     01-15-00339-CR

Trial court case number: 1428579

Trial court:               263rd District Court of Harris County

        Appellant, Steven Wayne Fisher, pleaded guilty, without an agreed recommendation as to
punishment, to the offense of aggravated robbery with a deadly weapon. The trial court found
Fisher guilty of aggravated robbery and assessed punishment at 15 years’ confinement. Fisher,
acting pro se, filed a notice of appeal.
        The record in this appeal was due on May 4, 2015. The clerk’s record was filed on April
29, 2015. The reporter’s record has not been filed. On May 20, 2015, the Clerk of this Court
notified appellant that the court reporter responsible for preparing the record in this appeal
informed the Court that appellant had not made arrangements to pay for the record and this Court’s
records indicated that appellant is not appealing as indigent. See TEX. R. APP. P. 35.3(b). The Clerk
further notified appellant that unless he caused the reporter’s record to be filed in this Court, made
arrangements to pay for the reporter’s record, or provided proof that he is entitled to proceed
without payment of costs by June 19, 2015, the Court might consider the appeal without a
reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant failed to respond and on May 19, 2016,
the Court ordered that it will consider and decide those issues or points that do not require a
reporter’s record for a decision. Appellant’s brief was ordered to be filed by June 20, 2016.
        On June 29, 2016, the Clerk of this Court notified appellant that a brief had not been timely
filed and that if this Court did not receive his brief or a motion for extension of time within ten
days of that notice, it would abate the appeal and direct the trial court to conduct a hearing in
accordance Texas Rule of Appellate Procedure 38.8(b)(2). To date, appellant has not filed a brief.
       Accordingly, we abate the appeal and remand the cause to the trial court to conduct a
hearing at which a representative of the Harris County District Attorney’s Office shall be present.
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at the trial
court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.
       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant is now indigent, and
                  a. if appellant is indigent, appoint substitute appellate counsel at no cost to
                      appellant;
                  b. if appellant is not indigent, admonish appellant regarding the dangers and
                      disadvantages of self-representation, and:
                           i. determine whether appellant is knowingly and intelligently waiving
                              his right to counsel; and
                          ii. if so, obtain a written waiver of the right to counsel and provide
                              appellant with a copy of a written order setting a date when
                              appellant’s pro se brief is due, regardless of whether this Court has
                              yet reinstated the appeal and no later than 30 days from the date of
                              the hearing; or
                         iii. if appellant is not indigent and does not wish to proceed pro se,
                              provide a deadline by which appellant must hire an attorney, which
                              must be no more than 30 days from the date of the hearing;
           3) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           4) Make any other findings and recommendations the trial court deems appropriate.

See TEX. CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f) (West Supp. 2015), 26.04 (West Supp.
2015).
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
clerk is directed to file, within 30 days of the date of the hearing, a supplemental clerk’s record
containing the trial court’s findings, recommendations, and any order made. See TEX. R. APP. P.
34.5(c). The court reporter is directed to file, within 30 days of the date of the hearing, the
supplemental reporter’s record of the hearing.
        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the reporter’s record of the hearing are filed in this Court. The court coordinator of the trial
court shall set a hearing date and notify the parties and the Clerk of this Court of such date.


       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                    Acting individually

Date: _August 18, 2016